DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Response to Arguments
Applicant's arguments, see pages 12, filed September 20, 2022, regarding prior art rejections have been fully considered but they are not persuasive. 
In regards to the arguments that Yanai in view of Lee, further in view of Lorenz does not teach of “a state of making contact with each other by an external force based on seating of the occupant, the state causing the antenna unit to output the transmission signal to the first controller, and the transmission signal output to the first controller causes the first controller to output the detection signal to the antenna unit”, the examiner respectfully disagrees.  These limitations are taught by at least Lee Para 0021 and 0023, where it is taught at least that “When a child or infant is sitting in safety seat 102 switch 304 closes and RFID tag device 106 is configured to receive electromagnetic wave energy from RFID tag reader 104 and in turn transmits its ID to said tag reader 104.”  Lee fully discloses of amended subject matter, and no further arguments were focused on Lee, therefore the rejection is upheld.  
Claim Rejections - 35 USC § 112
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

Claims 1-6 and 8-16 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement. The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for applications subject to pre-AIA  35 U.S.C. 112, the inventor(s), at the time the application was filed, had possession of the claimed invention. 
In regards to claim 1, the newly amended subject matter of “a state of making contact with each other by an external force based on seating of the occupant, the state causing the antenna unit to output the transmission signal to the first controller, and the transmission signal output to the first controller causes the first controller to output the detection signal to the antenna unit” was not found within the original disclosure, resulting in there being new matter.  There was no mention of the there being a transmission signal output from the antenna unit to the first controller as a result of state of contact of the contact portions, and there is no mention of as a result of this transmission output to the first controller, that the controller then outputs a detection signal to the antenna unit.  Therefore the claim is rejected for having new matter.  
In regards to claim 2, the claim recites analogous subject matter to claim 1 and therefore is rejected on the same premise.  
In regards to claims 3-6 and 8-16, the claims are dependent upon a rejected claim, and are therefore rejected.  
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1-6 and 8-16 rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
In regards to claim 1, it is unclear the purpose of having a controller located on a second flexible sheet transmit a transmission signal to an antenna unit located on a first flexible sheet as result of the contact state, and then as a result making the antenna unit send a detection signal to the controller, rendering the claim indefinite.  There is no support of clarification for this within the original disclosure, resulting in it being unclear what is being claimed and how the components are arranged.  
In regards to claim 2, the claim recites analogous subject matter to claim 1 and therefore is rejected on the same premise.  
In regards to claims 3-6 and 8-16, the claims are dependent upon a rejected claim, and are therefore rejected.  
Claim Rejections - 35 USC § 103
The text of those sections of Title 35, U.S. Code not included in this action can be found in a prior Office action.
Claims 1 and 4-6 is/are rejected under 35 U.S.C. 103 as being unpatentable over Yanai et al. (EP 3,109,092; hereinafter Yanai; already of record) in view of Lee et al. (US 2006/0139159; hereinafter Lee; already of record) further in view of Lorenz (US 2007/0056385).
In regards to claim 1, Yanai teaches of a vehicular detector configured to transmit and receive a … signal with a reader provided in a vehicle, detect seating of an occupant on a seat in the vehicle, and transmit a detection signal (Abstract, Fig 1), the vehicular detector comprising: 
a first flexible sheet (Fig 2 Part F1, Para 0030); 
a second flexible sheet placed opposite to the first flexible sheet (Fig 2 Part F2, Para 0030); and 
an insulation sheet having electrical insulating property and intervening between the first flexible sheet and the second flexible sheet (Fig 2 Part F0, Para 0030), wherein 
the first flexible sheet comprises (Fig 2 Part F1, Para 0030) 
…
A pair of first contact portions … formed on a first opposing surface facing the second flexible sheet (Para 0030, 0052 (3), Figs 2-4 Part X1, X2; In Fig 4, it can be seen that Fig 4A is a view of the first flexible sheet F1 and Fig 4A is a view of the second flexible sheet F2, which is the same as that shown in Fig 2.  In Para 0052 (3), it is stated that contact portions X1 and X2 are each paired with contact portions X3.  This is further shown in Figs 1 and 3, where each of the pairs correspond to a detection region α1, α2, β1, or β2), 
the second flexible sheet comprises (Fig 2 Part F2, Para 0030) 
…
A pair of second contact portions … formed on a second opposing surface facing the first flexible sheet (Para 0030, 0052 (3), Figs 2-4 Part X3; In Fig 4, it can be seen that Fig 4A is a view of the first flexible sheet F1 and Fig 4A is a view of the second flexible sheet F2, which is the same as that shown in Fig 2.  In Para 0052 (3), it is stated that contact portions X1 and X2 are each paired with contact portions X3.  This is further shown in Figs 1 and 3, where each of the pairs correspond to a detection region α1, α2, β1, or β2), 
wherein the insulation sheet has a through hole that, at a position where the pair of first contact portions and the pair of second contact portions face, runs through from the first opposing surface to the second opposing surface (Para 0030, 0052 (3), Figs 2-4 Part 31, claim 2), 
wherein the pair of first contact portions and the pair of second contact portions become a state of making contact with each other by an external force based on seating of the occupant, the state causing the [seat occupancy determination device] to output the detection signal (Abstract, Fig 2 Part 50, Para 0036, 0039) ….
…
wherein the pair of first contact portions and the pair of second contact portions configured to make direct contact with each other (Fig 2, Para 0032-0033, 0038-0039) …

However, Yanai does not teach that an antenna unit formed on a surface as a first conductive pattern and configured to receive a transmission signal including a power supply radio signal from the reader, and 
a pair of first contact portions electrically connected to the antenna unit and formed on a first opposing surface facing the second flexible sheet, 
a first controller formed on a surface as a second conductive pattern and configured to be driven by the transmission signal received by the antenna unit and output the detection signal, and
wherein the pair of first contact portions and the pair of second contact portions become a state of making contact with each other by an external force based on seating of the occupant, the state causing the antenna unit to output the transmission signal to the first controller, and the transmission signal output to the first controller causes the first controller to output the detection signal to the antenna unit, 
wherein both the pair of first contact portions and the pair of second contact portions face each other in the same through hole.

Lee, in the same field of endeavor, teaches of an antenna unit formed on a surface as a first conductive pattern and configured to receive a transmission signal including a power supply radio signal from the reader (Fig 2 Part 304, 302, 106, Para 0021, 0011; where Fig 3 suggests that the antenna 302 is located on a different side of the pressure switch 304 than the controller 300) and 
A pair of first contact portions electrically connected to the antenna unit and formed on a first opposing surface facing the second flexible sheet (Fig 2 Part 304, 302, 106, Para 0021, 0029; where the antenna switch 304 could be activated when the contact portions touch and it could be located on a first contact portion; where Fig 3 suggests that the antenna 302 is located on a different side of the pressure switch 304 than the controller 300), 
a first controller formed on a surface as a second conductive pattern and configured to be driven by the transmission signal received by the antenna unit and output the detection signal (Fig 2 Part 106, 300, 304; Para 0021; where Fig 3 suggests that the controller 300 is located on a different side of the pressure switch 304 than the antenna 304), and 
a pair of second contact portions electrically connected to the first controller and formed on a second opposing surface facing the first flexible sheet (Fig 2 Part 106, 300, 304; Para 0021, 0029; where the antenna switch 304 could be activated when the contact portions touch; where Fig 3 suggests that the controller 300 is located on a different side of the pressure switch 304 than the antenna 304), 
wherein the pair of first contact portions and the pair of second contact portions become a state of making contact with each other by an external force based on seating of the occupant, the state causing the antenna unit to output the transmission signal to the first controller, and the transmission signal output to the first controller causes the first controller to output the detection signal to the antenna unit (Fig 2 Part 106, 300, 304; Para 0021, 0023, 0029, where Fig 3 suggests that the controller 300 is located on a different side of the pressure switch 304 than the antenna 304 and that the antenna is activated when the pressure switch is activated).
…
It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to modify the pair of first contact and pair of second contact portions, as taught by Yanai, to include the pair of first contact portions being connected to an antenna and the pair of second contact portions being connected to a first controller, as taught by Lee, in order to allow communication between a tag reader and a tag to be wireless and allow actions to be taken to prevent the likelihood of injury to an occupant of the seat. (Lee Para 0008-0011).
However, Yanai in view of Lee does not teach of both the pair of first contact portions and the pair of second contact portions face each other in the same through hole.

Lorenz, in the same field of endeavor, teaches of both the pair of first contact portions and the pair of second contact portions face each other in the same through hole (Figs 1-3, Parts 20, 24, 22, 26, 18, Para 0033-0035).  
It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to modify the pair of first contact and pair of second contact portions, as taught by Yanai in view of Lee, to include both the pair of first contact portions and the pair of second contact portions face each other in the same through hole, as taught by Lorenz, in order to allow actuation of the pressure sensor to be detected when the pressure is applied externally from the center of the sensor (Lorenz Para 0008).  
In regards to claim 4, Yanai in view of Lee further in view of Lorenz teaches of the vehicular detector of claim 1, wherein the pair of first contact portions comprises a first first contact portion and a second first contact portion (Lorenz Figs 1-3, Parts 20 and 24 Para 0033-0035), 
wherein the pair of second contact portions comprises a first second contact portion and a second second contact portion (Lorenz Figs 1-3, Parts 22 and 26, Para 0033-0035), and 
wherein the first first contact portion faces the first second contact portion in the through hole of the insulating film, and the second first contact portion faces the second second contact portion in the same through hole of the insulating film (Lorenz Figs 1-3, Parts 20, 24, 22, 26, 18, Para 0033-0035).
The motivation of combining Yanai, Lee, and Lorenz, is the same as that in recited in claim 1.  
In regards to claim 5, Yanai in view of Lee further in view of Lorenz teaches of the vehicular detector of claim 4, wherein the first first contact portion is spaced apart from the second first contact portion (Lorenz Figs 1-3, Parts 20, 24, 22, 26, 18, Para 0033-0035).
The motivation of combining Yanai, Lee, and Lorenz, is the same as that in recited in claim 1.  
In regards to claim 6, Yanai in view of Lee further in view of Lorenz teaches of the vehicular detector of claim 4, wherein the first second contact portion and the second second contact portion spaced apart from the second first contact portion (Lorenz Figs 1-3, Parts 20, 24, 22, 26, 18, Para 0033-0035).
Claims 2-3 and 8-10 is/are rejected under 35 U.S.C. 103 as being unpatentable over Yanai in view of Lee further in view of Lorenz as applied to claim 1 above, and further in view of Sickon et al. (US 2013/0300555; hereinafter Sickon).
In regards to claim 2, the claim recites analogous limitations to claim 1, and is therefore rejected on the same premise, except for the following limitations.  Yanai in view of Lee further in view of Lorenz teaches of a vehicular detection system (Yanai Abstract, Fig 1) comprising: 
at least one vehicular detector configured to detect seating of an occupant on a seat in a vehicle and transmit a first detection signal (Yanai Abstract, Fig 1); 

However, Yanai in view of Lee further in view of Lorenz does not teach that a buckle sensor configured to detect a fastening state of a seat belt that is provided to the seat in the vehicle and transmit a second detection signal; and 
a reader provided in the vehicle and configured to receive the first detection signal and the second detection signal, wherein 
the reader comprises: 
a second controller configured to determine a seating state of the occupant on the seat on a basis of the first detection signal, determine a fastening state of the seat belt on a basis of the second detection signal, and output a warning signal when the occupant is in a seating state and the seat belt is in an unfastened state, and 
an alert light configured to warn the occupant in accordance with the warning signal.

Sickon, in the same field of endeavor, teaches of a buckle sensor configured to detect a fastening state of a seat belt that is provided to the seat in the vehicle and transmit a second detection signal (Abstract, Para 0017-0018, Fig 1, Part 22, 24, 26, 30, Fig 2 Part 42); and 
a reader provided in the vehicle and configured to receive the first detection signal and the second detection signal (Para 0017-0019, Fig 1 Part 30, Fig 2 Part 42) wherein 
the reader comprises (Fig 1 Part 30):
a second controller configured to determine a seating state of the occupant on the seat on a basis of the first detection signal, determine a fastening state of the seat belt on a basis of the second detection signal, and output a warning signal when the occupant is in a seating state and the seat belt is in an unfastened state (Para 0017-0019, Fig 1 Part 12, 30, 36, Fig 2 Part 42, and 
an alert light configured to warn the occupant in accordance with the warning signal (Fig 1 Part 36, Para 0018).

It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to modify the detector to detect the seating of an occupant, as taught by Yanai in view of Lee further in view of Lorenz, to include a seat buckle detector that outputs an alert light if an occupant is not wearing a seat buckle, as taught by Sickon, in order to allow for rear seats of a vehicle to have seat buckle warnings that do not require a wiring harness (Sickon Para 0002-0004).
In regards to claim 3, Yanai in view of Lee, further in view of Lorenz, further in view of Sickon teaches of the vehicular detection system according to claim 2, wherein 
the at least one vehicular detector comprises a plurality of the vehicular detectors are placed on a seat surface portion of the seat, the plurality of vehicular detectors being separated from each other (Yanai Fig 1 Parts α1, α2, β1, β2, Para 0032; additionally/alternatively, it would be obvious to one of ordinary skill in the art of the invention to have a plurality of vehicular detectors due to duplication of parts, See MPEP 2144.04 VI), 
each of the vehicular detectors are connected to a different antenna unit (Lee Fig 2 Part 304, 302, 106, Para 0021, 0011, 0027; additionally/alternatively, it would be obvious to one of ordinary skill in the art of the invention to have a plurality of vehicular detectors due to duplication of parts, See MPEP 2144.04 VI), 
each of the vehicular detectors have different identification information and transmit the relevant identification information as the first detection signal to the reader through the respective antenna unit, (Lee Para 0027 lines 19-22), and 
the second controller determines a seating state of the occupant based on at least number of pieces of the received identification information (Yanai Para 0035, Fig 3).
The motivation of combining Yanai, Lee, Lorenz, and Sickon is the same as that in recited in claim 2.  
In regards to claims 8-10, the claims recite analogous limitations to that of claims 4-6, respectively, and are therefore rejected on the same premise.  
Allowable Subject Matter
Claims 11-16 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims and rewritten to overcome the rejection(s) under 35 U.S.C. 112(a) and 112(b) set forth in this Office action.
The following is a statement of reasons for the indication of allowable subject matter:  
In regards to claim 11, the closest prior art of record is Yanai et al. (EP 3,109,092; hereinafter Yanai; already of record) in view of Lee et al. (US 2006/0139159; hereinafter Lee; already of record) further in view of Lorenz (US 2007/0056385).  Yanai in view of Lee further in view of Lorenz teaches of the vehicular detector of claim 1, wherein the first flexible sheet comprises a detector circuit, which includes the antenna unit … 
wherein detection signal is output when both the pair of first contact portions and the pair of second contact portions contact each other.

However, Yanai in view of Lee further in view of Lorenz do not teach of wherein the detector circuit is electrically provided between the pair of first contact portions.  It is noted that Lorenz does teach of a detector circuit that is in between the two pairs of contact points, however, this detector circuit is not between the pair of first contact portions.  No additional references were found that fully taught of this limitations and that could be reasonably combined with the other references.  Therefore, the claim contains allowable subject matter.
In regards to claim 14, the claim recites analogous limitations to claim 11, and therefore contains allowable subject matter.  
In regards to claims 12-13 and 15-16, the claims are dependent upon a claim with allowable subject matter, and therefore are allowable subject matter as well.  
Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to KYLE J KINGSLAND whose telephone number is (571)272-3268. The examiner can normally be reached Mon-Thurs 8:30-5:30, every other Fri 8:30-4:30.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Geepy Pe can be reached on (571) 270-3703. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/K.J.K./Examiner, Art Unit 3663                                                                                                                                                                                                        
/JAMES M MCPHERSON/Examiner, Art Unit 3663